May 19, 2014 VIA EDGAR U.S. Securities and Exchange Commission treet, NE Washington, DC20549 Re:Montage Managers Trust: Registration Statement on Form N-2 Ladies and Gentlemen: On behalf of our client, Montage Managers Trust (the “Fund”), we are filing the Fund’s initial Registration Statement on Form N-2 under the Securities Act of 1933, as amended and the Investment Company Act of 1940, as amended. Please contact me at (202) 373-6095 with your questions or comments. Sincerely, /s/ Abigail Bertumen Abigail Bertumen
